Citation Nr: 0534960	
Decision Date: 12/28/05    Archive Date: 01/10/06

DOCKET NO.  95-37 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
the May 2002 rating decision that assigned a separate 
evaluation for post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date for an award of a 100 
percent evaluation for the veteran's service-connected 
psychiatric disabilities prior to January 1, 1993.



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The veteran served on active duty from August 1977 to October 
1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Regional Office (RO) which held that there was CUE in a May 
2002 rating decision which granted service connection for 
PTSD, and assigned a separate (noncompensable) evaluation for 
PTSD, in addition to previously service-connected bipolar 
affective disorder with alcohol dependence.  The November 
2002 rating decision rated the veteran's service-connected 
psychiatric disabilities as a single combined disability 
characterized as bipolar affective disorder with alcohol 
dependence and PTSD.  

The issue of entitlement to an effective date for an award of 
a 100 percent evaluation for the veteran's service-connected 
psychiatric disabilities prior to January 1, 1993 is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The May 2002 rating decision that assigned a separate 
evaluation for PTSD, in addition to previously service-
connected, and separately rated, bipolar affective disorder 
with alcohol dependence, incorrectly considered the same 
psychiatric manifestations under different diagnoses.  


CONCLUSION OF LAW

The May 2002 rating decision that assigned a separate 
evaluation for PTSD, in addition to previously service-
connected, and separately rated, bipolar affective disorder 
with alcohol dependence, represented CUE.  38 C.F.R. 
§§ 3.105(a), 4.14 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law eliminated 
the concept of a well-grounded claim, redefined the 
obligations of VA with respect to the duty to assist, and 
provides an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The Board has considered the possible application of the 
VCAA.  In Livesay v. Principi, 15 Vet. App. 165 (2001), the 
Court held that the VCAA did not apply to motions for CUE. As 
the regulations do not provide any rights other than those 
provided by the Act itself, the Board finds that further 
development is not warranted in this matter under either the 
VCAA or the regulations that have been promulgated to 
implement the VCAA.

In a case where the law, and not the evidence, is 
dispositive, the claim should be denied, or the appeal to the 
Board terminated, because of the absence of legal merit or 
the lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

Pursuant to 38 C.F.R. § 3.105(a), previous determinations, 
which are final and binding, will be accepted as correct in 
the absence of CUE.  Legal authority provides that for there 
to be a valid claim of CUE, there must have been an error in 
the prior adjudication of the claim.  Either the correct 
facts, as they were known at the time, were not before the 
adjudicator or the legal provisions effective at the time 
were improperly applied; a mere difference of opinion in the 
outcome of the adjudication does not provide a basis to find 
VA committed administrative error during the adjudication 
process.  See Thompson v. Derwinski, 1 Vet. App. 251, 253-54 
(1991); Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991); Robie v. Derwinski, 1 Vet. App. 612, 614-15 (1991); 
see also Daimler v. Brown, 6 Vet. App. 242, 245 (1994); 
Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).

Evaluation of the same disability under various diagnoses is 
to be avoided.  The evaluation of the same manifestations 
under different diagnoses is to be avoided.  38 C.F.R. § 4.14 
(2005).  

The evidence of record at the time of the May 2002 rating 
decision is not in dispute.  Specifically, there has been no 
allegation that the correct facts, as they were known at the 
time of the May 2002 rating decision, were not considered.  
At the time of the May 2002 rating decision, the record did 
not contain competent clinical evidence which distinguished 
manifestations of the service-connected PTSD from the 
manifestations of the service-connected bipolar affective 
disorder with alcohol dependence.  As such, the May 2002 
rating decision constituted violation of 38 C.F.R. § 4.14 
when it awarded separate evaluations for the same psychiatric 
manifestations under multiple psychiatric diagnoses of PTSD 
and bipolar affective disorder with alcohol dependence.  

In this regard, the Board notes that the November 2002 rating 
decision did not sever service connection for PTSD, but 
rather rated the veteran's service-connected psychiatric 
disabilities as a single combined disability characterized as 
bipolar affective disorder with alcohol dependence and PTSD.  
In the event that the record ever subsequently contains 
competent clinical evidence which distinguishes 
manifestations of the service-connected PTSD from 
manifestations of the service-connected bipolar affective 
disorder with alcohol dependence, the disabilities may be 
assigned separate ratings, and would not violate the 
provisions of 38 C.F.R. § 4.14.

As the law in this case is dispositive, the appeal is denied. 




ORDER

The May 2002 rating decision that assigned a separate 
evaluation for PTSD, in addition to previously service-
connected, and separately rated, bipolar affective disorder 
with alcohol dependence, represented CUE, and the appeal is 
denied.


REMAND

By a rating decision in April 2003, the RO increased the 
evaluation assigned for the veteran's service-connected 
psychiatric disabilities to 100 percent, effective from 
January 1, 1993.  Notice of the determination was issued on 
April 25, 2003.  In a statement received on April 1, 2004, 
the veteran's representative timely expressed disagreement 
with the effective date assigned for the 100 percent rating.  
A statement of the case has not been issued in this regard.  
Where a statement of the case has not been provided following 
the timely filing of a notice of disagreement, a remand, not 
a referral is required by the Board.  Manlincon v. West, 12 
Vet. App. 238 (1999).

As noted above, a 100 percent schedular evaluation has been 
assigned for the veteran's multiple service-connected 
psychiatric disabilities, effective from January 1, 1993.  
(The record reflects that a 100 percent evaluation was 
assigned for the period from November 12, 1992, through 
December 31, 1992 pursuant to the provisions of 38 C.F.R. 
§ 4.29 (2005).)  It is asserted that an earlier effective 
date should be assigned for the 100 percent evaluation for 
the service-connected psychiatric disabilities.  The veteran 
argues that she should be entitled to receive a 100 percent 
evaluation for the period from November 12, 1991 through 
November 11, 1992.  

The record demonstrates that the veteran was hospitalized by 
the VA beginning on November 12, 1992.  The diagnoses on 
discharge were alcohol dependence and bipolar affective 
disorder.  The Board notes that the veteran submitted a VA 
Form 21-4138, Statement in Support of Claim, on November 13, 
1992, and related that she had been hospitalized at a VA 
facility the previous day.  Only bipolar affective disorder 
with alcohol dependence was service-connected at the time the 
veteran's claim for an increased rating was filed in 1992.  
Thus, it is necessary to determine whether there was clinical 
demonstration of an increase in the bipolar affective 
disorder with alcohol dependence within one year prior to the 
veteran's claim.  38 C.F.R. § 3.400 (2004).  In this regard, 
the Board observes that the effective date of the award of 
service connection for PTSD is November 9, 1995.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  This law 
redefined the obligations of the VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits, including which evidence, if any, 
the appellant is expected to obtain and submit, and which 
evidence will be obtained by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The record does not reflect 
that the appellant has been furnished the notice required by 
VCAA, to include as specified in 38 U.S.C.A. § 5103(a) and 
(b), relative to the issue of entitlement to an effective 
date for an award of a 100 percent rating for the veteran's 
service-connected psychiatric disabilities, prior to January 
1, 1993.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The appellant must be provided notice 
of what specific information and/or 
specific medical or lay evidence is 
necessary to substantiate her claim for 
an earlier effective date for an award of 
a 100 percent rating for her service-
connected psychiatric disabilities.  The 
appellant must also be apprised of the 
division of responsibility between her 
and VA in obtaining such evidence.  She 
should also be requested to provide any 
evidence in her possession, pertinent to 
the appeal, to VA.

2.  The RO should contact the veteran and 
request that she furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom she received 
treatment for her psychiatric 
disabilities from November 12, 1991, 
through November 11, 1992.  After 
securing the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran, and which have not already been 
associated with the claims folder.

3.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's earlier 
effective date claim may be granted.  In 
considering the claim, the RO should note 
that prior to 1995, service connection 
was established only for bipolar 
affective disorder with alcohol 
dependence.  If the benefit sought is not 
granted, the appellant and her 
representative should be furnished an 
appropriate statement of the case and be 
provided an opportunity to respond.  The 
case should then be returned to the Board 
for appellate consideration only if a 
timely substantive appeal is received in 
response to the statement of the case. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


______________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


